Action to recover damages for personal injuries claimed to have resulted from the negligent operation of a bus, owned by the corporate'defendant and operated by defendant Bell, which is alleged to have struck and injured the plaintiff. The jury rendered a verdict in favor of plaintiff for $15,000 and defendants moved to set aside the verdict. The court denied the motion on condition that the plaintiff stipulate to reduce it to the sum of $10,000. Order denying motion to set aside verdict, and judgment in favor of plaintiff, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ.